     Case 1:21-cv-00086-DAD-BAM Document 21 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10    MELVIN RAY BRUMMETT, JR.,                          Case No. 1:21-cv-00086-DAD-BAM (PC)
11                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         TO EXTEND ALL COURT DEADLINES TO
12            v.                                         30 DAYS
13    LOPEZ, et al.,                                     (ECF No. 19)
14                        Defendants.
15

16          Plaintiff Melvin Ray Brummett, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and

17   in forma pauperis in this civil rights action.

18          On August 23, 2021, the undersigned screened the first amended complaint and issued

19   findings and recommendations that this action proceed on Plaintiff’s First Amendment and Eighth

20   Amendment claims against Defendant Martinez, but all other claims and defendants be dismissed

21   for failure to state a cognizable claim. (ECF No. 18.) Plaintiff was directed to file any objections

22   to the findings and recommendations within fourteen (14) days. (Id.)

23          On September 10, 2021, Plaintiff timely filed his objections to the findings and

24   recommendations, together with a motion requesting that all court deadlines be thirty days. (ECF

25   Nos. 19, 20.) Plaintiff’s objections to the findings and recommendations are pending before the

26   assigned District Judge, and the undersigned addresses the motion below.

27          In his motion, Plaintiff explains that the law library at his current institution is shared

28   between Facility A and Facility B, limiting access for photocopies and research. (ECF No. 19.)
                                                        1
     Case 1:21-cv-00086-DAD-BAM Document 21 Filed 09/13/21 Page 2 of 2


 1   In addition, access is further limited due to staff shortages, modified programming, COVID-19
 2   restrictions limiting the number of inmates allowed into the law library at a time, and Plaintiff’s
 3   job assignment. Plaintiff argues that the 14-day deadline given to him to submit objections to the
 4   findings and recommendations is essentially denying him access to the Court due to COVID-19
 5   restrictions. Plaintiff states that he will miss a court deadline due to no fault of his own, lose his
 6   right to submit objections or a timely motion, and then he will be required to submit an
 7   unnecessary civil complaint. (Id.)
 8           Plaintiff’s request is denied. To the extent Plaintiff argues that it is impossible for him to
 9   submit objections within the fourteen-day deadline provided given the COVID-19 restrictions at
10   his institution, the Court notes that Plaintiff has successfully completed and filed his objections to
11   the Court’s findings and recommendations issued August 23, 2021. (See ECF No. 20.) Further,
12   although Plaintiff is correct that the current law library limitations at his institution are not under
13   his control, the Court does not find that this is sufficient reason to extend all future deadlines in
14   this action. If Plaintiff is unable to meet a future deadline set by the Court, and he believes that
15   he has good cause to extend that deadline, Plaintiff is free to file a motion presenting such good
16   cause and requesting an extension of that specific deadline. If Plaintiff is unable to file a motion
17   for extension of time within the deadline provided, Plaintiff may file a motion for permission to
18   submit a late filing, and provide his reasons for failing to submit a timely response. The Court
19   agrees that it is not necessary for Plaintiff to submit a new civil complaint each time he is unable
20   to meet a deadline in this action.
21           Accordingly, Plaintiff’s motion requesting that all court deadlines be thirty days, (ECF
22   No. 19), is HEREBY DENIED.
23
     IT IS SO ORDERED.
24

25       Dated:    September 13, 2021                            /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         2
